United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                        May 7, 2004
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 03-40578



GLORIA STEPHENS,
                                                 Plaintiff-Appellant,

BEATRICE MLADENKA-FOWLER,
                                                 Appellant,

                                    versus

DENTON INDEPENDENT SCHOOL DISTRICT; ET AL,
                                        Defendants,

DENTON INDEPENDENT SCHOOL DISTRICT;
MARK BAKER; JULIA CHRISTMAN;
RICK WOOLFOLK,
                                                 Defendants-Appellees.




            Appeal from the United States District Court
             For the Eastern District of Texas, Sherman


                                (4:99-CV-208)


Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      AFFIRMED.     See 5TH CIR. R. 47.6.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.